356 S.W.3d 808 (2012)
David WIGLESWORTH, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 73498.
Missouri Court of Appeals, Western District.
January 3, 2012.
Ruth Sanders, Kansas City, MO, for appellant.
*809 Shaun J. Mackelprang and Jessica P. Meredith, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARDWICK, Chief Judge, Presiding, JOSEPH M. ELLIS and VICTOR C. HOWARD, Judges.

ORDER
PER CURIAM.
David Wiglesworth appeals the denial of his Rule 24.035 motion to vacate his guilty plea, following an evidentiary hearing. Wiglesworth contends his plea was not knowing and voluntary because he claims to have reasonably believed his attorney had abandoned representation. For reasons explained in a Memorandum provided to the parties, we find no error and affirm the motion court's denial of post-conviction relief
AFFIRMED. Rule 84.16(b).